March 3, 1925, William Guldner and Julia Guldner, his wife, made and executed to Fred Guldner a real estate mortgage on property in Wayne county for $6,000, with interest at 6 per cent. July 23, 1927, the mortgagee died testate; his will was probated, and Robert F.W. Guldner, as executor, assigned the real estate mortgage to plaintiffs. October 11, 1928, they filed a bill of foreclosure. Defendants, by answer and cross-bill, disputed the amount claimed to be due, denied there was default in the mortgage, and asked for an accounting. *Page 111 
The trial court found the amount unpaid on the mortgage to be $4,847, with interest at 6 per cent. from March 9, 1927, and ordered the foreclosure bill dismissed, upon the mortgagors paying $581.64, the interest to March 3, 1929. As in most cases of this kind the testimony was in conflict. After seeing the witnesses and hearing the testimony, the trial judge found in effect that payments had been made upon the mortgage. A perusal of the record satisfies us he arrived at a just and equitable conclusion, and the decree of the trial court is affirmed, with costs.
BUTZEL, C.J., and CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred with POTTER, J. WIEST, J., concurred in the result.